Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 1 of 8




                            JX19
      Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 2 of 8

C.:ouract Data                                                                                            Page 1 of 8




                                        >-~•-•,->;p
                                                 ... _. ....
                          Ap;:,rovil!   L ; nnt
  8ot1a h!:auro
       I                                                                                   Emp!ID: OO.'.JG017d57'l

  Contract Number:   i\GRf.EMENT02          Creation           Dat❖:   07/01DHO   Contmd Status:    Active



                     PricewaterhouseCoopers LLP Emp!oyrm~nt Agreement

                in considcmUon of your promotion to the position of Sr Manager at
    PricewaterhouseCoopers LLP (the "F[rrn''), and for other good and valuable
    consideration, the adequacy, sufficiency and receipt of which are hereby acknow!odged,
    you, f✓lauro Botta, hereby acknowledge and agree that

    ·), Compensation.

               a, Salary, As a Sr Manager in the Firm's San Jose, CA office, you wm be
    compensak~d at a rate of ,l~,583.33 per month, payable semiwmonthly, which mpresents
    $1_15,000.00 \,vhen computed on an annual basis. Your cornpensatlon genera!!y will be
    reviewed once each fiscal year for the purpose of determining vvhether any adjustment
    !s appropriate; however, the Firm rnay rnake changes to or adjust cornpensatJon, up or
    down, at any time during the year for business or other reasons. Merit increases, if any,
    based on perforr-nance generally ar0 made effective .July i,

               b, .0.QDJJ.§, You rnay be e!igib!o to partidpate ln bonus programs applicable to
    vour position, as 1n effect from time to tlrne, The amount and tirnino of anv bonus are at
    the sole discretion of the Firm, To be e!lglble to receive a bonus, you must be activeiy
    ernpioyed by the Firm on the date such bonus is to be paid,



                You wiH rernain 0!1gible to pariidpate in the comprehensive benefits program
    current:y offered by the Hrm to its employees, subject to the terrns and cond!tlons of the
    respecUve plans, The benefits currently offered by the F:rm are outlined in the Staff
    Benefits Sumrnary. The Firm reserves the right to change or eliminate these benents in
    its sole discretion at any time. Also, the Firm wm continue to reirnburse you for
    appropriately documented, reasonable expenses you incur whHe working on Firrn
    business, in accordance 1Nith its business expense rdrnbursetTH.rnt polides.

    3, Duties_and_Responsibi!ities;.

                You agree that you wH! continue to devote substantially all of your working
    tirne and attention to the performance of your assigned duties as r()quired, and will not,
    vvithout the written consent of the Firm, engage, directly or indirectly, in any other
    ernployrncnt, r1usiness or professional activity for compensation, profit or financial gain,
    You also agree that you will not assume any paid or unpaid directorships; hmN0v0r, this
    restriction does not apply to directorships in non-client charitable, civic, oducat!onal,
    social or other similar nonprofit organizations, provided that such activities do not




httns://ol'bit~nsc.rwrn,pwtintenw!.com/psc!HR8PRDCEfV1PLOYEE/HRl'v1S/c/ADMINlS'W',LAINlffRF7/ol:i$s4


                                                               JX19-1
       Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 3 of 8
Contract Data                                                                              Page 2 of 8



                conflict with Firrn interests, including its independence policy,



              This Employment Agreerrient does not constitute, and may not be construed
   as, a cornrnitment to employment for any spodfic duration, The duration and terms and
   conditions of your employment relationship V✓lth U1e Flrrn wrn continue to be at.:wi!f,
   which means that the Firm rnay changG the terms end conditions of the employment
   relationship, and that you may leave the Finn, or tho Firm rnay require you to !eave its
   employ, for any reason or no reason, at any time.



              a, Termination by tho Firm. !f your employment is terminated by the Firm for
   reasons other than professional, !0gal, ethical or Flnn policy violations, subject to the
   Firm's Notice/Severance Policy for Certain Employees (the "Severance P!an"), you will
   be provided vtith: (l) one month's notice, if you have been employed for rnore than six
   rnonths but iess than bNo years; (ii) two nmnths' notice, if you have been ernp!oyed for
   bvo years but less than five years; or (iii) three months' notice, if you have been
   smp!oyed for five or more years, The Finn reserves the right under the Severance Plan
   to pay your base salary in Heu of continued Gmployment for any or al! of the applicable
   notice period,

               b,Jermination b_)tXgg, !f you resiqn, you agree to provldc the Flrrn 'Nith at
   least two weeks' notice to a!!ovv an orderly transition uf your responsibilities. !f the Firm
   chooses not to continue your employment for the two-week minimum notice period, you
   will bo paid your base salary for the remaining portion of such two-week period. !f you
   do not provlde at least two vv00ks' notice, the Firm may choose to terminate your
   ernp!oyment earlier than the date specified in your notice and, ln any event, you ,,viii be
   paid only through your last day cf ernployment, You agree that, prior to your departure,
   you will provfde the Firm with the name of your subsequent employer or other
   professional affiliation and the position you intend to assurne,

    6, inctependence,

               Independence is a professional principle and obligation that must b&
   observed by ernployeos of a firm ,,vhich provides public accounting services,
   Independence obligations prohlbit, among other things, you, your spouse/cohabitant
   and your dependents frorn holding certaln positions with or inv(Jstlng !n certain
   aud:tiattest. clients of the Firm and such clients' affiliates, Slrni!ar!y, a non-dependent
   dose rn!ative's position with or rnatarial investment in an audit/attest client of the Hrrn
   may irnpair your compliance with th€.¼ Ftrrn's independence rules, Your position, Job
   description, office location and client associations determine the applicabi!lty of specific
   provisions of the Finn's independence policy to you, You acknoll'iledge that you are
   already familiar with the Flrm's independence rules and understand that it is important.
   that you continue to cornp!y 'With those ruies, Periodically you vd!i be required to confinn
   your compliance v;ith the Firm's Independence policy,

               !n connection with your independence obligations, the Finn and/or the
    Securities and Exchangs Cornrnlssion rnay request, and you agree to provlde, relevant




https://orbit-usc,narn.,pwcintern.al .corn/psc/HR8PRDC/EMPLOYEE/H R/VlS/c/ADtvltNlST, ,.    9! l 7/2014
                                                                                       PLAINTIFF 0059




                                               JX19-2
      Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 4 of 8
Contract DaL:e                                                                             Page 3 of8



                financial and tax information and up-to-date records of your investment
    portfolio. You also may be required to maintain a current record of your financial
    ho!dings (but not their value} in a Firm database. If an impairment of the Firm's
    independence or a conf!Jct of intornst exists or is likely to occur, you may be required to
    dispose of securities or resolve other independence issues on short notice and on terms
    thet are disadvantageous to you. The Firm also rnay require that you (e!ocate to another
    Firm office er even separate from its employ.

              You also have an ongoing obligation to cooperate and comply with the Public
    Company Accounting Oversight Board (PC!\08), You agree to comply 'Nith the
    requirements of the PCAOB and to provide information to the Finn in support of its
    PCAOB registration requirernents, Your obligations include, but are not timited to,
    cooperating and complying vvith any request for testimony or the production of
    documents made by the PCAOB in furtherance of its authority and responsibilities under
    the SarbarY➔s-Ox!ey Act of 2002.



                information and materials reiating to the Firrn or its clients, licensors or
    suppliers that are not pubilc!y avai!ab!e must be treated as confldentlsi and prophetar:1
    ("Confidentla! Information") and may only be used or dLs.c!ose(1 for business purposes
    related to your ernp!oynvmt duties v,lith the Fin11, You have an ob!ig0tion to safeguard
    Confidenti&i !nforrnation from unauthorized use and disclosure, Confidential Information
    shall include, without limitation, the Firm's trado secrets; inventions (whether or not
    patentable); professional, technical and administrative manuals; associated forms,
    processes, and computer systems (including hardware, software, daLCJbases and
    lnformatlon technology systems); other methodologies arid systems; safes and other
    for-ecasts; marketing and business dove!oprnont. plans and strategies; c!lent and
    prospect files, lists and materials; research materials; investigative rnateriais; and
    project notes and plans. Information shall not be deemed ConfidenVal Information if it ls
    or becornes genera!!y available to the pubHc other than as a result of an unauthorized
    disclosure or action by you or at your direction or by any other person who directly or
    lndlrect!y rocfr)ves such inforrnation from you, Because Confidential !nforrnation is
    extrernely valuable, the Firm takes measures to maintain its confidenHa!lty and guard lts
    secrecy, Confidential Information rnay be copied, dlsc!osod or used by you durlng your
    empioyrnent with the Firm only as necessary to carry out Fltrn business and, where
    app!lcab!e, only as required or authorized under the terms of any agreements between
    the Finn and its clients, Hccnsors and suppliers. You agree not to take or keep any
    Confidential Information ·when you leave the Firm, and to return a!! Confidential
    1nformaton to the Flrm before your depart1Jre. If you are ever asked to disclose any
    lnfmrnation or materials that are sublect to these confidentiality restr!ctlons, pursuant to
    legal process or otherwise, you must contact the leader of your practice unit or the
    Flnn's Office of the Genera! Counsel to seek the Firm's consent prior to any disclosure,
    These confidentiality restrictions are perrnanent and do not lapse or cease upon your
    departure from the Finn_

    8. lnsJderJnformation_.

               You are prohibited from using or sharing information not publicly disclosed,
    'Nhlch you obtain dudng the course of your vvork for the Firm, for your pernonal galn or




bttps ://orbit--usc,nam .pwcinter:nai .tont'psc/I iR8PRDCiEJ'v1PLOYEE!HRMS!c/ ADMlNlST.. , 9/17 /20 l 4
                                                                                        PLAINTIFF 0060




                                              JX19-3
         Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 5 of 8

Contract Dnla                                                                             Paze
                                                                                            ..,.-, 4 of. S




               advantage ln securities transactions, or for the persona! ga!n or advantage of
   anyone with whom you improperly share this fnformation, This restriction applies to such
   inforrnation related to any company, not just the Firm's clients and their affiliates. The
   foregoing ob!iqation is tn addition to any ob!1gation that you have not to purchase or hold
   secur!Hes of entitles with respect to which the Finn must maintain independence.



               You agree to disclose promptly to tho Finn an inventions, discovedes,
   ted1r1iques, technologies, methodoloyies, wdtln9s, softvvare, improvements, and any
   other vvorks developed, conceived or created by you, either alone or in conjunction with
   others, at any tirne during your employment and related to the actual or expected
   business or activi!ies of the Firm ("Vvorks"), indudlng, without Hmitatlon, \!Vorks created
   in connection with services provlded to c!kmts, You horeby assign all of your rights,
   tiles and interests (including, without !irnitatlon, al! copyrights, tradcmadts, patent rights
   and other lnte!!ectua! property rights) therein to the Finn. Whenever requested to do so
   by the Firm, you agree to cooperate and do a!! things necessary, including executing al!
   appHcaUons, assignments or other Instruments that the Firm sha!I deern necessary to
   apply for and obtain letters patent or copyrights of the United States or any foreign
   country, or othervv:se protect the Firm's interests therein. lf you do not execute such
   instruments wlthin flve days of their being presented to you, you hereby appoint the
   Flrm with limited power of attorney to execute ah such instruments, This power of
   attorney is a right coupled with an interest and is irrevocable, These obligations shaH
   continue beyond the conclusion of your employment, and shall be tJlndlng upon your
   assigns, executors, administrators and other toga! representatives. Al! Works shall be
   considered Confident/a! !nfonYiation,

               Notwithstanding the foregoing, pursuant to Ca!ifornla Labor Code Section
   2870, you shall not be required to assign, nor shall you be deorned to have assigned,
   eny of your rights in anv !nvent!on or work of authorship that you develop entirely on
   your own time without using or referring to the Firm's resources, equipment, supplies,
   fadlitios, Confidenttal Information or trade secret information, except for those
   inventions or vvorks of authorship that either ('1) at the time of creation, conception or
   reduction to practice of the work or invention reiate to the Finn's business, or to nctual
   or demonstrably anticipated research or developrnent of the Firm; or (2) result from any
   work pe1iormed by you for the Finn, You acknovv!edge trial you bear the burden of
   proving that an invention or work of authorship is so exempt from the assignment
   provisions of this Ernp!oymont 1\gre0rn0nt You agree to disclose to the Flrm, in
   confidence, ail inventions or 'Works of autr1orship made solely by you or jointly w'.tr1
   others at any Ume during the term of your employment with the Firm, for a revievv
   process under whlch tr)e Flrm rnay c!stermlne such issues as may arise, including the
   Finn's riqhts and your rights in such inventions or works of authorship.

    '1 CL Continuing_Qp!igations,

              You represent that you have not taken, and agree that you vvi!l not take, in
   connection with your employment with the Firm, any action that VJould violate any
   contractual or othor rnstrletion or obligation that is blndtng on you or any continuing duty
   you rnay owe to othors.




https://orbit-rn;c, rnnn,pwdnternaLcom/psc/HR8PRDC/EMPLOYEE!HRMS/c/i\DMlN !ST, -. 9/ 17!2014
                                                                                         PLAINTIFF 0061




                                               JX19-4
         Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 6 of 8
Contract Data                                                                                       Page 5 d'8




                   !f you are a forrner fe-derat government or rnilitary employee and are subject
      to an opinion letter issued by a federal government agency ethics officer, you represent
      that you have provided a copy of such op!n!on letter to the F\rm, You a!so represent that
      you have fu!!y complied, and agree th:Jt you wH! continue to fully comply, with the
      guidance set forth in such ietter, and that you have not, and wl!! not, engage in any
      activity that reasonably could be perceived as a personal conflict of interest under sucr1
      letter, You agree to inform the Firm's Ethics and Compliance Office or lawyer in the
      Office of tile Geno-ml Counsel responsible for the Flrm's Washington Federal Practice
      irnrnediately if a Firm partner, pdncipa! or employee requests that you take any action
      that would cause you to violate the gu[dance set forth in such opinion letter,



                   a, Prohibition on So!lcitat!or1- You acknovAedqe that, because of the nature
      of your work tor the Hrnt you wl!l develop, !earn of, have access to, or be provided wlth
      trade secret information belonging to the Firm. Trade secret information indudes
      forrnulas, patterns, compilations, prograrns, devices, methods, techniques, or processes
      that derive independent economic value, actual or potentiat, from not being generai!y
      known to the oubtic or to other persons vvho can obtain economic value from their
      disclosure or use, and vvhich arc the subject of reasonable efforts to maintain thdr
      secrecy. You furtr1er acknowledge that the unauthorized use or disclosure of the F'irm's
      trade secret ink:irmatlon could irnpair the protectibre reiatlonships and goodwll! ot the
      Firrn with its clients and prospective clients. Accordingly, you agree that you wi!! not use
      or disclose, or- assist others in using or disclosing, the Firrn's trade secret information for
      any reason, inciuding without !lrnitation, for the purposes of directly or indirectly
      solidting, accepting as a c!lent, or performing services ot any type that the Firm can
      render ("Services") for, any person or entlty. !t shall not be relevant that a person or
      entity desires or prefers that someone other than the Fkm render Services or that the
      person or entity is already served by you or any third party with which you become
      associated,

                    b, Remedk~,!- '/ou acknowledge and agree that the amount of dsmages to
      the Finn resulting from any broach by you of section 1 i(a) is uncertain and 1,vm bo
      dltricult to 8SCi:Htain or calculate with predSion, lf you breach section '1 ·1 (a), in addltton to
      any other legal and equitable rernedies the Flrrn rnay have, you agree to pay to the Firm
      liquidated damages in an amount equal to 25% of the gross fees pald for Services
      rendered in, or as a result of a, violation of section 1 i (a), Such percentage shall be paid
      with respect to all such Services rendered by you or a third party at any ttme during a
      period of three years from the first dale of such violation. You agree Hrnt such damages
      are a reasonable and fair estimate and ca!cu!ation of the amount of damages that the
      Firrn wf!I incur as a result of your breach of section ·i i (a). You rnust make the payrnent
      to the Firm within 30 days after each such payrnont of fees has beer made by the client

      12, So!icitatlon of Partners; Princlµa!_s,~and Em12loyees_

                   a. Prohibition on Solicitation. You agree that, during your emp1oyment and
      for tv,;o years fo!iovving your departure from the Firm for any roason, you wlH not directly
      or indirectly solicit or induce, or assist others in so!iclting or inducing, Frm partners,
      pcincipals or employees to become associated with, or perform Servfces on behalf of,
      you or any employer or third party, or to othen,vise disrupt, impair, damage or interfere




hn:ps://orbit~1isc ,rn:irri, p\vcinten,a1 .eom/psc/HR8PRDCIE J\-1PLOYEE/HR f>AS/c/AJ)Ml N l ST,,,   9/17/2014
  '                                                                                            PLAINTIFF 0062




                                                  JX19-5
       Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 7 of 8
Contrncl: Datu                                                                                  Page 6 of S




                 vvith the Ffrrn's relationship with its partners, pdncipa!s or employees,

                 b. Remedies, You acknowledge and agree that the amount of damages to
    the Flrrn resulting from any breach by you of section 12(a) is uncertain and will be
    difficult to ascertain or calculate with precision. !t you breach section 12{a), in addition to
    any other legal and equitable remedies the F!rm may have, you agree to pay to th6 Firm
    iiquidated damages in an amount equal to 30% of the individual's annual compensation
    (including, 'Nithout !imitation, base salary, commission, bonus and the Eke) at the time of
    departure to cover rep!acern(:int costs, and an add!.tiona! 10% of such annual
    compensation to cover costs assoc.iatod with trninlng hls or rier replacement You agree
    that such damages mo a reasonable and fair estimate and calculation of the amount of
    damages that the Firrn will fncur as a result uf your breach of section 12{a), You must
    make the payment to the Firm witr1in 30 days from the malling of a written notice to you
    advlsing you of the amount due,

    13, l0Junctive Relief.

                !n the event of a breach or threatened breach t1y you of any provision of
    sections 7, 9, ·11 or 'l 2 of this Emp\oyrnent Agreement, you agree that the Firm, in
    addition to any other legal and equltab!e remedies available to it, shall be entitled to
    provisional and injunctive rsfieL You further a~Fee that no t)ond shall be required to be
    posted by the Firm in connection vvith any such action for prov\slona! or injunctive re!ieL
    The Firrn rnay pursue any remedy available to it {including, without Hrnltatlon, those
    mrnedies set forth h sections i 1(b) and '12(b) above), concurrently or consecutively \n
    any order, and the pursuit of one such remedy will not be deemed to bo an election of
    remedies or waiver of the right to pmsue any other remedy,

    14, [¾.ssignahility,

                \'ou rnay not assign any of your rights or obligations under this Ernp!oyment
    Agreernent This Employment Agreement sha!! be binding upon and inure to the benefit
    of the Firm's successors and assigns. Without fonltlng the foregoing, the Finn may
    assign its rights and dslcgato its duties hereunder in whole or in part to any atfl!iate of
    the Firm or to any transftJtee of all or a portion of the assets or business to 1ivhlch this
    Employment Agreement relates.



                 !f any term or condltkm set forth ln ihls Employrmmt Agreement is found by a
    court or other tribunal to bo unenforceable,. then the remainino terms and conditions
                                                                        ~                   . will
    remain in full force and effect Terms and conditions, if any, found to be unenforceable,
    vvi!! be- modified by the court or tribunal to conform to a provision that most c!ose!y
    expresses the intent of the unenforceable terrn or condifon.

    16, AppHcable Law,

                PricewaterhouseCoopers LLP 1s a nationwide firm with executive officbs in
    the City of New York; accordingly, this Ernpfoyrnent Agreernent is governed by the lavvs
    of the State of New York regardless of your practice location and irrespective of the




https://orbit-uscnarn .pv,cinternal.cont'psc/H R8P RDC/Ei'v'1PLOYEEiHRJ'vtS!c/ADfv1IN l.ST,,,    9! l 7/2014
                                                                                           PLAINTIFF 0063




                                               JX19-6
               Case 3:18-cv-02615-AGT Document 159-48 Filed 02/08/21 Page 8 of 8
                                                                                                        Page 7 of 8




                      principles of conflicts of law,




              '/ou acknowledge that you t1ave not relied on any representations or
    statements, whether oral or written, regarding your employment viith the Flrrn, other
    than as contained ln thb Employment Agreement

    18, Modificatlons,

                You acknowledge that this Ernp!oyment /'v;;reernent supersedes all prior oral
    or wrrtton agreements or understandings \Nlth the Firm, except for any exfst!ng or
    outstanding agreements with the Finn regarding repayment obligations, This
    Ernployment Agreement may be modified only by a writing signed by the leader of your
    practice unit, or his or her designee; provided, however, that any modification of section
    4 of th1s Employment Agreernent must be signed by the Finn's U,S, Human Resources
    Leader,

    19, Headings,

               Section headings are used herein for convenience of reference and shall not
    affect the meaning ot any provision of th:s Employment Agreement

    ACCEPTED ANO AGREED

    f\!arn0:

    B!qnature: ··•--'-'-••.. ·····


    PwC GU!D:         rnbotla002               Ccntrnc1 Signature Date Tfrno:   Ol/01(201 Q 1·1 :27PM




h1tps: //orb iH1sc nun, p\vcinterna! ,corn/psc!H R8 PRDC/E tviPLOYF E/HR/'v1 S! c/ ADM lN IST.,,         9/l 7/2014
                                                                                                         PLAINTIFF 0064




                                                           JX19-7
